Citation Nr: 0909926	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  03-12 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for coronary artery 
disease (to include congestive heart failure).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1952 to June 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona, which, inter alia, denied the 
Veteran's March 2002 claim for service connection for 
diabetes mellitus, hypertension, and coronary artery disease 
(to include congestive heart failure).

In October 2005, the Veteran testified regarding the issues 
of entitlement to service connection for diabetes mellitus, 
hypertension, and coronary artery disease (to include 
congestive heart failure) at a hearing on appeal before the 
undersigned Veterans Law Judge at the RO (Travel Board 
hearing).  A copy of the transcript is associated with the 
record.

In March 2006, the Board remanded the issues of entitlement 
to service connection for diabetes mellitus, hypertension, 
and coronary artery disease (to include congestive heart 
failure) for further development.  The case has been returned 
to the Board for further appellate consideration.

The Board notes that the Veteran's representative wrote to VA 
in July 2006 to enquire why the Veteran's claim for a 
bilateral foot condition is not on appeal.  The Board notes 
that the Veteran was denied service connection for pes planus 
in the aforementioned October 2002 rating decision, and no 
notice of disagreement as to that issue is of record.  
Accordingly, this issue has not been appealed to the Board.  
38 C.F.R. §§ 20.200, 20.202 (2008).



FINDINGS OF FACT

1.  There is competent evidence that the Veteran's diabetes 
mellitus was incurred in service.

2.  There is competent evidence that the Veteran's 
hypertension was incurred in service.

3.  The Veteran has competent medical evidence linking his 
hypertension to his coronary artery disease (to include 
congestive heart failure).


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, 
diabetes mellitus was incurred in active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & West Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2008).

2.  Resolving all reasonable doubt in favor of the Veteran, 
hypertension was incurred in active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & 
West Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2008).

3.  Resolving all reasonable doubt in favor of the Veteran, 
coronary artery disease (to include congestive heart failure) 
is proximately due to the Veteran's service-connected 
hypertension.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & West Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).

Letters dated June 2002, April 2003, and May 2006, provided 
to the Veteran before the October 2002 rating decision, the 
May 2005 supplemental statement of the case, and the 
September 2008 supplemental statement of the case, 
respectively, satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, since they informed the 
Veteran of what evidence was needed to establish his service 
connection claim, what VA would do and had done, and what 
evidence he should provide.  The April 2003 and May 2006 
letters also informed the Veteran that it was his 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support his claim.

With respect to VA's duty to assist, the RO obtained, or made 
reasonable attempts to obtain, all relevant evidence 
identified by the Veteran, including service treatment 
records, post-service treatment records, and private 
treatment records.  Additionally, the Veteran was provided 
with a VA examination in November 2007.

In an April 2003 letter, the Veteran stated that his diabetes 
and hypertension were first diagnosed at Davis-Monthan Air 
Force Base (AFB) in 1973.  The Veteran repeated that 
assertion in a letter dated September 2005, and again at his 
October 2005 hearing before the undersigned Veterans Law 
Judge.  Also at his hearing, the Veteran stated that he had 
been diagnosed with hypertension within one year of service 
at a copper mine at which he worked.

In a remand dated March 2006, the Board requested that 
additional development be undertaken in order to satisfy VA's 
duty to assist the Veteran in acquiring the evidence 
necessary to evaluate his claim.  The Board requested that 
the Veteran's October 1971 electrocardiogram (EKG or ECG), as 
well as any other present service treatment records, be 
obtained.  The Veteran's ECG and other service treatment 
records were obtained and added to the claims file.

The Board also requested that the Veteran's treatment records 
from Davis-Monthan AFB from within one year of his retirement 
from service, including the results of a glucose tolerance 
testing, be obtained.  VA requested these records from Davis-
Monthan AFB, and in April 2007, Davis-Monthan AFB replied 
that the Veteran's Medical Record had been "retired," and 
was no longer on file with their Medical Group.  Davis-
Monthan AFB advised VA to contact the National Personnel 
Records Center (NPRC) to obtain said records.  Consequently, 
VA contacted NPRC to obtain said records.  In June 2007, NPRC 
replied that the original medical record was not in their 
files, and that it had been loaned to VA.  While VA has 
obtained the Veteran's service treatment records, there is no 
record of the post-service treatment records at Davis-Monthan 
AFB which the Veteran has described.

Under 38 U.S.C.A. § 5103A(b) and 38 C.F.R. § 3.159(c)(2), VA 
is required to make as many requests as are necessary to 
obtain relevant records from a Federal department or agency.  
VA will end its efforts to obtain records from a Federal 
department or agency only if VA concludes that the records 
sought do not exist, or that further efforts to obtain those 
records would be futile.  Cases in which VA may conclude that 
no further efforts are required include those in which the 
Federal department or agency advises VA that the requested 
records do not exist, or the custodian does not have them.  
In this case, because VA has been informed by both Davis-
Monthan AFB and NPRC that they are not in possession of the 
Veteran's remaining post-service treatment records, and 
because no other site that might be in possession of the 
records has been identified by either the Veteran or any 
Federal department or agency, VA concludes that further 
efforts to obtain those records would be futile.

Where, as here, a Veteran's records have been lost while in 
the government's possession, VA has a heightened duty to 
assist the Veteran by advising him of alternative forms of 
evidence that can be developed to substantiate the claim, and 
explaining how service records are maintained, why the search 
was a reasonably exhaustive search, and why further efforts 
to locate the records would not be justified.  Dixon v. 
Derwinski, 3 Vet. App. 261, 263-264 (1992).  In addition, VA 
has heightened duties to consider the benefit of the doubt 
rule, assist in developing the claim, and explain its 
decision.  Cromer v. Nicholson, 19 Vet. App. 215 (2005).  In 
this case, VA advised the Veteran of numerous examples of 
evidence that could be developed to substantiate his claim in 
its letters dated June 2002, April 2003, and May 2006.  
Moreover, in the above paragraphs, VA explained that it had 
contacted Davis-Monthan AFB and NPRC, and received replies 
from them; that the search was therefore a reasonably 
exhaustive search under 38 U.S.C.A. § 5103A(b) (2008) and 
38 C.F.R. § 3.159(c)(2) (2008); and that further efforts to 
locate the records would not be justified because Davis-
Monthan AFB and NPRC have determined that no medical records 
for the Veteran are on file.  See Dixon, supra.

No presumption, either in favor of the claimant or against 
VA, arises when there are lost or missing service records.  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (The 
Court declined to apply an "adverse presumption" against VA 
where records had been lost or destroyed while in Government 
control, because bad faith or negligent destruction of the 
documents had not been shown.)

The Board further requested that the Appeals Management 
Center (AMC) contact the Veteran and request that he provide 
the information and authorization necessary to retrieve his 
medical records from the copper mine at which he had worked 
within a year of his separation from service.

Under 38 U.S.C.A. § 5103A(b) and 38 C.F.R. § 3.159(c)(1), VA 
is required to make reasonable efforts to obtain relevant 
records not in the custody of a Federal department or agency.  
Such reasonable efforts will generally consist of an initial 
request for the records and, if the records are not received, 
at least one follow-up request.  In this case, VA satisfied 
its duty to make reasonable efforts by contacting the 
Veteran.  In a letter dated January 2007, the Veteran 
informed VA that, due to circumstances beyond his control, he 
was unable to obtain his medical records from the copper 
mine.  The Veteran provided no name, address or other 
information from which VA could seek the records.

In addition to the reasons stated above, the Board notes 
that, in a March 2009 Post-Remand Brief, the Veteran's 
representative acknowledges that the Agency of Original 
Jurisdiction (AOJ) has complied with the Board's remand 
directive.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was provided with such notice in May 2006.  For this reason, 
no further development is required regarding the duty to 
notify.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110, 
1131; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; incurrence or aggravation of a disease or injury 
in service, established by lay or medical evidence; and a 
nexus between the in-service injury or disease and the 
current disability, established by medical evidence.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. §§ 3.303(b), 
3.307(a)(3), 3.309(a).

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as diabetes mellitus, hypertension, and 
cardiovascular-renal disease, become manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Entitlement to service connection for diabetes mellitus

The Veteran contends that he is entitled to service 
connection for diabetes mellitus.  In his April 2003 
substantive appeal, the Veteran asserted that he was 
diagnosed with diabetes approximately one year after his date 
of discharge.  In letters dated April 2003 and September 
2005, and also at his October 2005 hearing before the 
undersigned Veterans Law Judge, the Veteran stated that he 
was first treated for diabetes at Davis-Monthan AFB in 1973, 
within one year of separation from service.

The Veteran's service treatment records show that he was 
tested for diabetes in his October 1971 separation 
examination.  As the Veteran's representative accurately 
noted in an October 2005 letter, the Veteran's separation 
examination shows that he had a Fasting Blood Sugar (FBS) 
test with a result of 108 milligrams per deciliter (mgs %), 
and a 2 hour postprandial (PP) test with a result of 118 mgs 
%.  The Board notes that, according to the Mayo Clinic, an 
FBS result between 100 mgs per deciliter and 125 mgs per 
deciliter is indicative of prediabetes.

The Veteran's VA treatment records show that he was diagnosed 
with diabetes in the course of treatment for a condition of 
the feet in February 1990, July 1991, January 1995, and 
January 1997.  None of these results appeared to be the 
initial diagnosis of diabetes, as they did not indicate any 
initial discussion of treatment therefore.  Rather, these 
records all focus on the Veteran's condition of the feet.

In June 1999, D.R.W., the Veteran's private physician, 
diagnosed the Veteran with uncontrolled diabetes mellitus 
(DM), and noted that the Veteran checks his blood sugar twice 
daily.

In a March 2002 Family and Medical Leave Act (FMLA) form, 
D.R.W. wrote that the Veteran has had diabetes since 1972.

In a December 2002 letter, D.R.W. wrote that the Veteran was 
originally diagnosed with diabetes mellitus in 1973, and that 
"current thinking implies that this disease manifests itself 
slowly and is most likely present 5-10 years prior to the 
initial diagnosis.  This would coincide with [the Veteran's] 
service in the military."

In November 2003, another private physician, R.A.C., noted 
that the Veteran had been his patient since 1998, and that 
the Veteran was diabetic at that time.

In October 2005, July 2006, December 2006, and February 2007, 
D.R.W. again diagnosed the Veteran with diabetes.

In September 2006, another private physician, P.W., diagnosed 
the Veteran with diabetes, noted that he had laser surgery on 
both eyes for diabetic retinopathy, and stated that he has 
been diabetic since 1971.

The Veteran was provided with a VA examination in November 
2007, to determine the etiology of his diabetes mellitus.  
The VA examiner reviewed the claims file.  The VA examiner 
noted that the Veteran's diabetes mellitus was diagnosed in 
1972 or 1973, and that "as such it is my opinion that the DM 
type 2 is (temporally) service related."

On balance, the evidence of record is sufficient to raise a 
reasonable doubt as to the etiology of the Veteran's diabetes 
mellitus.  Multiple current diagnoses of diabetes mellitus 
are of record.  An October 1971 service treatment record 
indicates that the Veteran had prediabetes in service.  The 
Veteran's first available post-service treatment record, 
dated February 1990, indicates that the Veteran had already 
been diagnosed with diabetes by that date.  Moreover, the 
Veteran stated under oath at his October 2005 hearing that he 
was first diagnosed with diabetes within a year of his 
separation from service.  Finally, three physicians, 
including a VA examiner who reviewed the Veteran's claims 
file, opined that the Veteran's diabetes was etiologically 
related to his time in service, and no medical opinion to the 
contrary is of record.  Resolving reasonable doubt on this 
question in the Veteran's favor, the Board finds that the 
Veteran's diabetes mellitus was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107, 5103, 5103A; 38 C.F.R. §§ 
3.102, 3.303.

Entitlement to service connection for hypertension

The Veteran contends that he is entitled to service 
connection for hypertension.  In letters dated April 2003 and 
September 2005, the Veteran stated that he was first 
diagnosed with hypertension in 1973 at Davis-Monthan AFB.  At 
his October 2005 hearing before the undersigned Veteran's Law 
Judge, the Veteran stated that he was first diagnosed with 
hypertension within a year of his discharge from service.  
The Veteran also accurately noted at his Board hearing that 
he did not receive any treatment in service for hypertension 
or elevated blood pressure.

Pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1, 
the term hypertension means that the diastolic blood pressure 
is predominantly 90 millimeters (mm) or greater.  In this 
case, a clinician noted on the Veteran's October 1971 
separation examination that he was diagnosed with high blood 
pressure (hypertension) in 1962 at Fairchild AFB.  
Additionally, in an April 1972 service treatment record, the 
Veteran's blood pressure was measured as 124/90.  Because the 
Veteran's diastolic blood pressure was 90 mm, it reached the 
threshold for hypertension.

The Board notes that the Veteran claimed to have had high 
blood pressure (hypertension) in his May 1952 enlistment 
examination.  However, the Veteran was not found to have 
hypertension on clinical evaluation at enlistment in May 
1952, and testing revealed that his blood pressure at that 
time was 110/70, which is insufficient to qualify for 
hypertension upon enlistment.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1.  Moreover, there is no medical 
evidence of record showing that the Veteran had hypertension 
prior to his enlistment in service.  Consequently, the Board 
finds that the Veteran's hypertension did not exist prior to 
service.

The Veteran has multiple current diagnoses of hypertension.  
In October 2005, D.R.W., the Veteran's private physician, 
diagnosed the Veteran with hypertension, and noted that it 
was currently controlled by medication.  In September 2006, 
another private physician, P.W., diagnosed the Veteran with 
high blood pressure (HBP, or hypertension).

The Veteran also has multiple etiological opinions linking 
his hypertension to his time in service.  In a November 2003 
letter, the Veteran's private physician, R.A.C., opined that 
the Veteran's hypertension began during his time in service.  
Additionally, in a November 2007 VA examination, the VA 
examiner reviewed the claims file, diagnosed the Veteran with 
hypertension, and opined that his hypertension began in 1972 
or 1973, and was temporally related to his time in service.

Under 38 C.F.R. § 3.303(b), where a chronic disease, such as 
hypertension, is shown in service, subsequent manifestations 
of the same chronic disease at a later date are service 
connected, unless clearly attributable to intercurrent 
causes.  Since the Veteran had hypertension in service, has a 
current diagnosis of hypertension, and has no clearly 
attributable intercurrent causes thereof, the Board finds 
that the Veteran's hypertension is service connected.

Entitlement to service connection for coronary artery disease 
(to include congestive heart failure)

The Veteran contends that he is entitled to service 
connection for coronary artery disease (to include congestive 
heart failure).  At his October 2005 hearing before the 
undersigned Veterans Law Judge, the Veteran stated that he 
was first diagnosed with coronary artery disease on October 
4, 1997, when he had a heart attack.  The Veteran further 
stated that he had no symptoms related to coronary artery 
disease in service.  The Veteran's representative noted that 
the Veteran's private physician, R.A.C., had opined in 
November 2003 that the Veteran's cardiac condition was 
etiologically related to the Veteran's hypertension, which 
began in service.

The Board notes that the Veteran has only sought service 
connection for coronary artery disease (to include congestive 
heart failure) on a direct basis.  However, when determining 
service connection, all theories of entitlement, direct and 
secondary, must be considered.  Szemraj v. Principi, 357 F.3d 
1370, 1371 (Fed. Cir. 2004).

A disability can be service connected on a secondary basis 
if it is proximately due to or the result of a service-
connected condition.  38 C.F.R. § 3.310(a).  Moreover, 
secondary service connection may be established, as well, by 
any increase in severity (i.e., aggravation) of a nonservice-
connected condition that is proximately due to or the result 
of a service-connected condition.  38 C.F.R. § 3.310(b), 
effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 
(September 7, 2006).  A claim for secondary service 
connection requires competent medical evidence linking the 
asserted secondary disorder to the service-connected 
disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  
See also Wallin v. West, 11 Vet. App. 509, 512 (1998) and 
McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, 
like Velez, that competent medical nexus evidence is required 
to associate the left elbow and left shoulder disorders with 
the service-connected diabetes mellitus).  Service connection 
may also be granted for nonservice-connected disability "when 
aggravation of a Veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition," with compensation being paid "for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation." Allen v. 
Brown, 7 Vet. App. 439 (1995).

In short, in order to establish entitlement to service 
connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

The threshold criterion for service connection - on either a 
direct or secondary basis, is the existence of a current 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).

The Veteran's service treatment records show that he had an 
abnormal electrocardiogram (EKG) in October 1971, in which a 
clinician found evidence of left ventricular hypertrophy 
(LVH) and nonspecific sinus tachycardia (ST) changes.  
However, when the Veteran was examined in November 1971, a 
different clinician found that "the voltage scan on this ECG 
is [within normal limits] for this man.  Actually his ECG is, 
at most, borderline LVH + certainly open to interpretation.  
This man is qualified for world wide duty + has no evidence 
of organic heart disease." [Emphasis in original.]

In November 2003, the Veteran's private physician, R.A.C., 
stated that the Veteran has been his patient since 1998.  He 
noted that the Veteran had experienced a myocardial 
infarction, and had undergone coronary artery bypass surgery.  
He further noted that, since 1998, the Veteran has been in 
congestive heart failure, and his January 2003 (most recent) 
echocardiogram had shown a left ventricular ejection fraction 
of 45-50 percent.  R.A.C. also opined that the Veteran's 
cardiac condition was initiated and aggravated by the 
hypertension which he had in service.

In November 2007, a VA examiner reviewed the Veteran's claims 
file and, after an examination, opined that the Veteran's 
coronary artery disease (CAD) and myocardial infarction (MI) 
is more likely than not secondary to his diabetes and 
hypertension.  He further opined that there is no way to 
quantify the exact contribution of each condition to his 
development of CAD and MI.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because both the VA and private clinicians are 
so qualified, their etiological opinions linking the 
Veteran's coronary artery disease to his currently service-
connected hypertension and diabetes constitute competent 
medical evidence.  Consequently, the Veteran's claim for 
entitlement to service connection for coronary artery disease 
(to include congestive heart failure) is granted.


ORDER

Service connection for diabetes mellitus is granted.

Service connection for hypertension is granted.

Service connection for coronary artery disease (to include 
congestive heart failure) is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


